DELL, J.
Walter Campbell appeals his convictions and sentences in case number 97-2802 for two counts of resisting an officer with violence and in case number-98-1007 for child abuse. He contends his conviction of two counts of resisting arrest with violence occurred during a single episode and therefore constitutes fundamental error. The state concedes that one of appellant’s convictions for resisting arrest with violence should be vacated. See Wallace v. State, 724 So.2d 1176 (Fla.1998).
He further contends his judgment of conviction in case 98-1007 incorrectly reflects that child abuse is a second degree felony rather than a third degree felony. Finally, he contends that his sentences in both cases under the Prison Releasee Reoffender Act were unconstitutional.
We affirm appellant’s conviction for one count of resisting arrest with violence, but reverse his conviction for the second count of resisting arrest with violence and remand for the trial court to vacate this conviction and sentence. In the interest of judicial economy, we also direct the trial court on remand to correct the judgment of conviction in case number 98-1007 to reflect that child abuse is a third degree felony. Finally, we affirm appellant’s sentences under the Prison Releasee Reoffen-der Act. See Jennings v. State, 744 So.2d 1126 (Fla. 4th DCA 1999); Rollinson v. State, 743 So.2d 585 (Fla. 4th DCA 1999).
AFFIRMED in part, REVERSED in part, and REMANDED.
STONE and TAYLOR, JJ. concur.